DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
Response to Amendment
The examiner notes that the amended limitations in claim 5, 9, 11, 19 also appeared in same claims in the claims filed on 3/10/2022.   This does not impact prosecution and interpretation, but is noted for clarify of record. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE; Hyunho et al. US PGPUB 20210266893 A1 further in view of YANG; Wei et al. US PGPUB 20200067574 A1.

Regarding claim 1. LEE teaches A method, comprising: 
receiving, by a processor of an apparatus implemented as a user equipment (UE), (Fig. 13, DSP/Microprocessor 1310) a plurality of downlink (DL) transmissions ([0007] “receiving, from the BS, multiple physical downlink shared channels (PDSCHs) based on the configuration information,”) from a network node of a wireless network (Fig. 4); 
constructing, by the processor, a feedback containing a plurality of hybrid automatic repeat request (HARQ) acknowledgements (HARQ-ACKs) for the plurality of DL transmissions; ([0348], (HARQ-ACK information for the first PDSCHs and HARQ-ACK information for the second PDSCHs may be indexed by different pseudo-codes and each may construct a separate HARQ-ACK codebook.”)  and 
performing, by the processor, an uplink (UL) transmission of the feedback to the network node in a slot comprising a plurality of sub-slots, (Fig. 10, S1003, [0368] “the processor 1221 may transmit to the base station a PUCCH including hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information for the multiple PDSCHs in a specific slot through the RF unit 1223 in S1003.”)
wherein each of the plurality of HARQ-ACKs is in a respective one of the plurality of sub-slots in the slot. ([0349] “the multiple PDSCHs may include first PDSCHs in which a subslot for HARQ-ACK transmission is indicated as the first subslot, and second PDSCHs in which the subslot for HARQ-ACK transmission is indicated as the second subslot.”)
LEE does not teach 
wherein the receiving of the plurality of DL transmissions from the network node comprises 
receiving signaling from the network node indicating a respectively HARQ procedure to be applied for each of the plurality of HARQ-ACKs, and 
wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises 
selecting the respective HARQ procedure for each of the plurality of HARQ-ACKs based on one or more of: 
a radio resource control (RRC)-configured selection of the respective HARQ procedure based on a downlink control information (DCI) type; 
an RRC-configured selection of the respective HARQ procedure based on a respective search space; 
an RRC-configured selection of the respective HARQ procedure based on a respective radio network temporary identifier (RNTI); and 
an explicit indication in a DCI field.
However, Yang teaches 
wherein the receiving of the plurality of DL transmissions from the network node comprises receiving signaling from the network node indicating a respectively HARQ procedure to be applied for each of the plurality of HARQ-ACKs, and wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises selecting the respective HARQ procedure for each of the plurality of HARQ-ACKs. ([0077] Referencing Fig. 6A “For example, dynamic configuring component 254 can receive a codebook configuration that indicates a K1 value of one for the communication received at symbols 614 and a K1 value of zero for the communication received at symbols 616. In this example, feedback component 142 can determine to transmit feedback for both of these communications in the same virtual mini-slot at symbol 618.”)
wherein the selecting of the respective HARQ procedure for each of the plurality of HARQ-ACKs comprises selecting the respective HARQ procedure based on one or more of: 
a radio resource control (RRC)-configurable selection of the respective HARQ procedure based on a type of the respective DCI; 
an RRC-configurable selection of the respective HARQ procedure based on a respective search space; and 
an RRC-configurable selection of the respective HARQ procedure based on a respective radio network temporary identifier (RNTI),
 an explicit indication in a DCI field; ([0073] In any case, for example, feedback configuring component 146 can transmit the codebook configuration, including K1 and DAI, in DCI signals to the UE 104,)
in order to improve communication reliability by reducing latency in feedback ([0048])
Lee and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of HARQ-ACK multiplexing in Yang in order to improve communication reliability.

Regarding claim 2. Lee and Yang teaches The method of claim 1, wherein the plurality of sub-slots have non-uniform sub-slot sizes. ([0207] “Further, a mini-slot may consist of 2, 4, or 7 symbols, or may consist of more symbols or less symbols.”)


Regarding claim 3. Lee teaches The method of claim 1, but Lee does not teach wherein the constructing of the feedback containing the plurality of HARQ-ACKs comprises constructing the feedback containing the plurality of HARQ-ACKs in one sub-slot of the plurality of sub-slots. 
However, Yang teaches 
wherein the constructing of the feedback containing the plurality of HARQ-ACKs comprises constructing the feedback containing the plurality of HARQ-ACKs in one sub-slot ([0077] “the UE can multiplex the two HARQ-ACK feedback into one transmission, and transmit the multiplexed feedback in the virtual mini-slot.”) of the plurality of sub-slots. (Fig. 6A, mini-slots containing symbols 612 and 618).
in order to improve communication reliability by reducing latency in feedback ([0048])
Lee and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of HARQ-ACK multiplexing in Yang in order to improve communication reliability.

Regarding claim 4. Lee and Yang teaches The method of claim 3, and Lee teaches 
wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises: determining at least two HARQ-ACK codebooks for at least two HARQ-ACKs of the plurality of HARQ-ACKs; ([0348] the first PUCCH and the second PUCCH each may include a separately constructed HARQ-ACK codebook. ) and 
Lee does not teach constructing the feedback to simultaneously contain the two HARQ-ACK codebooks within the one sub-slot of the plurality of sub-slots.
	However, Yang teaches 
constructing the feedback (Fig. 6A, feedback 618, a multiplexed HARQ-ACK to 614 and 616) to simultaneously contain the two HARQ-ACK codebooks (Fig. 6A, communication 614 has DAI=1/K1=1 and communication 616 has DAI=1/K1=0, K1=1 vs K1=0 are two HARQ-ACK codebooks, see [0031] “the feedback codebook design where parameters such as K1 (e.g., the number of slots between when communications are received and when to transmit corresponding feedback) and downlink assignment index (DAI)”…) within the one sub-slot of the plurality of sub-slots.  ([0077] “transmit feedback for both of these communications in the same virtual mini-slot at symbol 618.”) 
in order to improve communication reliability by reducing latency in feedback ([0048])
Lee and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of HARQ-ACK multiplexing in Yang in order to improve communication reliability.

Regarding claim 5. Lee and Yang teaches The method of claim 4, Lee does not teach 
wherein the determining of the at least two HARQ-ACK codebooks comprises dynamically switching between two different HARQ procedures for each of the at least two HARQ-ACKs of the plurality of HARQ-ACKs using reserved K1 values, and wherein K1 indicates a number of UL sub-slot boundaries between an ending symbol of a physical downlink share channel (PDSCH) and an ACK-reporting sub-slot or a starting symbol of a physical uplink control channel (PUCCH) carrying a respectively HARQ-ACK of the plurality of HARQ-ACKs.
	However, Yang teaches 
wherein the determining of the at least two HARQ-ACK codebooks comprises dynamically switching ([0076] “FIG. 6A is an example for dynamic HARQ-ACK codebook construction”) between two different HARQ procedures for each of the at least two HARQ-ACKs of the plurality of HARQ-ACKs using reserved K1 values, (Fig. 6A, K1=1 in 614 vs. K1=0 in 616) and 
wherein K1 indicates a number of UL sub-slot boundaries between an ending symbol of a physical downlink share channel (PDSCH) and an ACK-reporting sub-slot or a starting symbol of a physical uplink control channel (PUCCH) carrying a respectively HARQ-ACK of the plurality of HARQ-ACKs. ([0031] “K1 (e.g., the number of slots between when communications are received and when to transmit corresponding feedback))
in order to improve communication reliability by reducing latency in feedback ([0048])
Lee and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of HARQ-ACK multiplexing in Yang in order to improve communication reliability.

Regarding claim 6. Lee and Yang teaches The method of claim 4, and Lee does not teach 
wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots further comprises determining one or more separate physical uplink control channel (PUCCH) allocations and one or more HARQ configurations for at least one HARQ-ACK of the plurality of HARQ-ACKS. 
However, Yang teaches 
wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots further comprises 
determining one or more separate physical uplink control channel (PUCCH) allocations (Fig. 6A, PUCCH transmission opportunity 612 and 618, see [0077]) and 
one or more HARQ configurations for at least one HARQ-ACK of the plurality of HARQ-ACKS. (Fig. 6A, the codebook parameter DAI and K1 for transmission 610, 614, and 616) 
in order to improve communication reliability by reducing latency in feedback ([0048])
Lee and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of HARQ-ACK multiplexing in Yang in order to improve communication reliability.

Regarding claim 7. Lee and Yang teaches The method of claim 3, Lee does not teach wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises constructing the feedback to contain one or more HARQ-ACK codebooks and at least one codebook-less HARQ-ACK feedback in the one sub-slot of the plurality of sub-slots.
	However, Yang teaches
wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises constructing the feedback to contain one or more HARQ-ACK codebooks (Fig. 7, HARQ-ACK for 614 and 616, see [0077]) and at least one codebook-less HARQ-ACK feedback (Fig. 7, HARQ-ACK for SPS PDSCH Group A )  in the one sub-slot of the plurality of sub-slots. ([0082] feedback component 142 determines to transmit feedback for dynamically scheduled communications (e.g., communications at symbols 614, 616) and SPS communications (e.g., Group A communications 710, 712) in the same virtual mini-slot,)
in order to improve communication reliability by reducing latency in feedback ([0048])
Lee and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of HARQ-ACK multiplexing in Yang in order to improve communication reliability.

Regarding claim 8. Lee and Yang teaches The method of claim 3, and Lee teaches  wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises: selecting a first HARQ-ACK codebook for a first HARQ-ACK of the plurality of HARQ-ACKs corresponding to a first DL transmission of the plurality of DL transmissions; ([0348], (HARQ-ACK information for the first PDSCHs and HARQ-ACK information for the second PDSCHs may be indexed by different pseudo-codes and each may construct a separate HARQ-ACK codebook.”) and 
selecting a second HARQ-ACK codebook for a second HARQ-ACK of the plurality of HARQ-ACKs corresponding to a second DL transmission of the plurality of DL transmissions, wherein the first HARQ-ACK codebook (Id.) and 
the second HARQ-ACK codebook are different, (Ibid. “the first PUCCH and the second PUCCH each may include a separately constructed HARQ-ACK codebook”) 
wherein the first DL transmission has a first latency requirement for HARQ-ACK, and wherein the second DL transmission has a second latency requirement for HARQ-ACK different form the first latency requirement. ([0354] “the first PDSCH includes ultra-reliable low-latency communication (URLLC) data, and the second PDSCH includes enhanced Mobile BroadBand (eMBB) data, it may be deemed that the first PDSCH and the second PDSCH have different service types.”)

Regarding claim 9. Lee and Yang teaches The method of claim 8, Lee does not teach wherein the selecting of the first and the second HARQ-ACK codebooks comprises selecting the first and the second HARQ-ACK codebooks according to a physical layer (PHY) indication based on reserved values in a K1 index field in the control information or a K1 table stored in the UE, wherein control information in each of the DL transmissions indicates a respective value of the K1 index field or the K1 table for a respective one of the plurality of HARQ-ACKs, and wherein K1 indicates a number of UL sub-slot boundaries between an ending symbol of a physical downlink share channel (PDSCH) and an ACK-reporting sub-slot or a starting symbol of a physical uplink control channel (PUCCH) carrying a respectively HARQ-ACK of the plurality of HARQ-ACKs.
	However, Yang teaches 
wherein the selecting of the first and the second HARQ-ACK codebooks comprises selecting the first and the second HARQ-ACK codebooks according to a physical layer (PHY) indication based on reserved values in a K1 index field in the control information or a K1 table stored in the UE, ([0073] feedback configuring component 146 can transmit the codebook configuration, including K1 and DAI, in DCI signals to the UE 104,) wherein control information in each of the DL transmissions indicates a respective value of the K1 index field or the K1 table for a respective one of the plurality of HARQ-ACKs, (Id.)and wherein K1 indicates a number of UL sub-slot boundaries between an ending symbol of a physical downlink share channel (PDSCH) and an ACK-reporting sub-slot or a starting symbol of a physical uplink control channel (PUCCH) carrying a respectively HARQ-ACK of the plurality of HARQ-ACKs. ([0071] see detailed description about mini-slots that ends with “the number can correspond to a number of virtual mini-slots based on the partition of virtual mini-slots in the slot (and/or in subsequent slots). This number can be referred to hereinafter as “K1.””)
in order to improve communication reliability by reducing latency in feedback ([0048])
Lee and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of HARQ-ACK multiplexing in Yang in order to improve communication reliability.

Regarding claim 10. Lee and Yang teaches The method of claim 3, Lee teaches wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises:  selecting a same HARQ-ACK codebook (Lee [0298] the semi-static codebook may be configured for eMBB HARQ-ACK, and the dynamic codebook may be configured for URLLC HARQ-ACK.) 
Lee doesn’t teach a first HARQ-ACK and a second HARQ-ACK of the plurality of HARQ-ACKs corresponding to a first DL transmission and a second DL transmission of the plurality of DL transmissions, respectively, wherein the first DL transmission and the second DL transmission have a same latency requirement for HARQ-ACK.
However, Yang teaches a first HARQ-ACK and a second HARQ-ACK of the plurality of HARQ-ACKs corresponding to a first DL transmission and a second DL transmission of the plurality of DL transmissions, respectively, (Yang , Fig. 6A and  PDSCHs 610 and 614 [0076] FIG. 6A is an example for dynamic HARQ-ACK codebook construction (which also can be known as Type 2 HARQ-ACK codebook in NR),) wherein the first DL transmission and the second DL transmission have a same latency requirement for HARQ-ACK. ([0096] the UE 104 can assume that overlapping (URLLC) PDSCHs on different CCs have the same time-domain resource allocation)
in order to improve communication reliability by reducing latency in feedback ([0048])
Lee and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of HARQ-ACK multiplexing in Yang in order to improve communication reliability.

Regarding claim 11. Lee and Yang teaches The method of claim 10, and Lee teaches 
wherein the selecting of the same HARQ-ACK codebook comprises selecting the same HARQ-ACK codebook (Lee [0298] the semi-static codebook may be configured for eMBB HARQ-ACK, and the dynamic codebook may be configured for URLLC HARQ-ACK.) according to a physical layer indication (PHY) based on reserved values in a K1 index field in the control information or a K1 table stored in the UE,  ([0324] a set of processing times (e.g., PDSCH-to-HARQ-ACK timing gap) k1 for different service types and/or service requirements is separately configured through a higher layer.)
wherein control information in each of the DL transmissions indicates a respective value of the K1 index field or the K1 table for a respective one of the plurality of HARQ-ACKs, ([0372] HARQ-ACK information for the first PDSCHs may be included in the first PUCCH, and HARQ-ACK information for the second PDSCHs may be included in the second PUCCH. In other words, a HARQ-ACK transmission timing (e.g., K1) may be indicated on a per subslot basis.) and wherein K1 indicates a number of UL sub-slot boundaries between an ending symbol of a physical downlink share channel (PDSCH) and an ACK-reporting sub-slot or a starting symbol of a physical uplink control channel (PUCCH) carrying a respectively HARQ-ACK of the plurality of HARQ-ACKs.  ([0324] (e.g., PDSCH-to-HARQ-ACK timing gap) k1)

Regarding claim 16. Lee and Yang teaches An apparatus implemented as a user equipment (UE), comprising: a transceiver configured to wirelessly communicate with a network node of a wireless network; (Fig. 12, RF unit 1223 and antenna 1224) and a processor coupled to the transceiver (Fig. 12 1221 Processor) and configured to perform operations comprising the steps in the method claimed in claim 2.  It is rejected for the same reasons. 

Regarding claim 18, 19 and 20. Lee and Yang teaches An apparatus implemented as a user equipment (UE), comprising: a transceiver configured to wirelessly communicate with a network node of a wireless network; (Fig. 12, RF unit 1223 and antenna 1224) and a processor coupled to the transceiver (Fig. 12 1221 Processor) and configured to perform operations comprising the steps in the method claimed in claim 4-6, respectively.  They are rejected for the same reasons. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yang as applied to claim 1 above, and further in view of Korhonen; Juha S. et al. US PGPUB 20200007298 A1.
Regarding claim 12. Lee and Yang teaches The method of claim 1, Yang teaches  wherein the constructing of the feedback containing the plurality of HARQ-ACKs comprises constructing the feedback containing the plurality of HARQ-ACKs in one sub-slot of the plurality of sub-slots (Fig. 6A) and 
Lee and Yang doesn’t teach with a reduced physical downlink shared channel (PDSCH)-to-HARQ processing time in an event that at least one of a plurality of conditions is true.
	Howver, Korhonen teaches
with a reduced physical downlink shared channel (PDSCH)-to-HARQ processing time (Fig. 4, lower half: processing time from sPDSCH to sPUCCH is a reduced processing time of (sTTI n+6, e.g. 1 subframe, as compared to Fig. 4, upper half, PDSCH and PUCCH processing time in TTI n+3 i.e. 3 subframe see [0037-0038])  an event that at least one of a plurality of conditions is true ([0039] If the former and the UE has received at least one sPDSCH grant in at least one of sTTIs 0-2 of subframe n−1, the UE does not start the PUCCH transmission (which would be the HARQ-ACK corresponding to the PDSCH the UE received in subframe n−3) but instead sends its PDSCH HARQ-ACK in one of the sPUCCHs in the subframe n.) 	in order to minimize network latency by multiplexing feedbacks to PDSCH and sPDSCH ([0040])
Lee and Korhonen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of multiplexing feedbacks to PDSCH and sPDSCH in order to minimize network latency. 

Regarding claim 13. Lee, Yang and Korhonen teaches The method of claim 12, and Korhonen teaches wherein the plurality of conditions comprise: a codebook-less HARQ is used; there is no code block group (CBG)-HARQ; there are no multiple codewords; there is no retransmission or soft combing; and a short physical uplink control channel (PUCCH) format is transmitted. ([0039] If the former and the UE has received at least one sPDSCH grant in at least one of sTTIs 0-2 of subframe n−1, the UE does not start the PUCCH transmission (which would be the HARQ-ACK corresponding to the PDSCH the UE received in subframe n−3) but instead sends its PDSCH HARQ-ACK in one of the sPUCCHs in the subframe n.) 	in order to minimize network latency by multiplexing feedbacks to PDSCH and sPDSCH ([0040])
Lee and Korhonen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of multiplexing feedbacks to PDSCH and sPDSCH in order to minimize network latency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IYER; Lakshmi R. et al.	US 20220116152 A1  see [0177] [0210] [0327] [0331]
Jeon; Hyoungsuk et al.	US 20190253986 A1  see [0408] [0409] [0410]. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468